We have carefully re-examined the statement of facts in the light of appellant's motion for rehearing. The pipe which is claimed in this case to have been stolen was two-inch pipe. Much evidence which was not objected to is in the record regarding some two and a half inch pipe which had been hauled and delivered to appellant. Character witnesses for appellant admitted on cross-examination that they knew appellant had been arrested on other charges for theft of pipe. Taking all of these things in connection with appellant's voluntary evidence that he was under indictment for stealing other pipe confirms our views heretofore expressed that a reversal should not be predicated on the improper receipt of the evidence objected to.
The motion for rehearing is overruled.
Overruled. *Page 498